DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (see pages 8-9 of “Remarks” filed 1/11/2022).
Regarding independent claim 16, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A silicon-based modulator comprising:
a waveguide core that is a PN junction region;
a first transition zone that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile; and
a second transition zone that is an N-side region adjacent to the waveguide core on an opposite side as the first transition region, the second transition zone has a second longitudinal doping profile;
wherein at least one of the first longitudinal doping profile and the second longitudinal doping profile has a variation of doping concentration along a longitudinal direction that extends a length parallel to the waveguide core and first and second electrical contacts.
Regarding independent claim 26, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:

providing a silicon-based modulator that includes a waveguide core that is a PN junction region; 
a first transition zone that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile; and 
a second transition zone that is an N-side region adjacent to the waveguide core on an opposite side as the first transition region, the second transition zone has a second longitudinal doping profile; 
wherein at least one of the first longitudinal doping profile and the second longitudinal doping profile has a variation of doping concentration along a longitudinal direction that extends a length parallel to the waveguide core and first and second electrical contacts.
Regarding independent claim 34, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A silicon-based modulator with an optimized longitudinal profile formed by a process comprising the steps of:
determining an input profile for lateral doping in a transition region in the silicon- based modulator, the transition region between a waveguide core and an electrical contact region, the input profile for the transition region is uniformly doped in an optical propagation direction that is a longitudinal direction that extends a length parallel to the waveguide core and electrical contact region;
defining a number of implantation steps and associated dopant concentrations; and
at each position along a lateral direction, determining an output profile dopant in the longitudinal direction such that its average is equal a dopant concentration of the input profile at a same lateral position.
Claims 17-25, 27-33, and 35 are allowable by virtue of their dependency.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883